FILED
                             NOT FOR PUBLICATION                             JUN 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ADA PRISCILLA VARGAS ROMERO,                     No. 08-71528
a.k.a. Sara Acosta-Solis,
                                                 Agency No. A098-920-726
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Ada Priscilla Vargas Romero, a native and citizen of Nicaragua, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from the immigration judge’s (“IJ”) decision denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings and review de novo its legal conclusions.

Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny the

petition for review.

      Vargas Romero does not challenge the agency’s finding that she failed to

show past persecution. We lack jurisdiction to consider Vargas Romero’s request

for humanitarian relief because she did not raise this claim to the IJ or BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). Accordingly, her

asylum claim fails.

      Substantial evidence supports the agency’s finding that Vargas Romero

failed to establish a well-founded fear of future persecution on account of a

protected ground. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003); INS

v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992).

      Because Vargas Romero failed to establish eligibility for asylum, she

necessarily fails to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, Vargas Romero has not made any argument in her opening brief

with respect to the agency’s denial of CAT relief. See Martinez-Serrano v. INS, 94




                                                                                08-71528
F.3d 1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are deemed

abandoned).

      PETITION FOR REVIEW DENIED.




                                                                         08-71528